DETAILED ACTION
	Receipt is acknowledged of Applicants’ amendments to the claims, remarks, IDS, and RCE, all filed on 23 November 2020.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2020 has been entered.
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 163, 164, 168, 169, 174-177, and 190 remain and new claims 192-200 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/078435 (“Libanati”) (see IDS filed on 4 September 2019) in view of International Journal of Pharmaceutics 226 (2001) 81-91 (“Watanabe”) (see IDS filed on 4 September 2019), further in view of Journal of Pharmaceutical Sciences, vol. 92, no. 3 (“Gupta”) (see IDS filed on 4 September 2019) further in view of WO 2015/067603 (“Gerashchenko”) (see IDS filed on 4 September 2019).
Libanati teaches compositions containing a biologically active material and a non-ordered inorganic oxide material (see [0001]).
Regarding claims 163 and 195, in one embodiment, Libanati teaches methods of making the disclosed particles (see [0010]).  
Regarding claims 163 and 195, the biologically active material is incorporated in the non-ordered inorganic oxide material (see [0010]).
The inorganic oxide material comprises a non-ordered porous material comprising pores having a mean pore diameter of about 2.5 nm to about 15.0 nm (about 25 to about 150 Angstroms – see [0010]) (suggesting claim 168); pores having a pore volume, as measured by nitrogen porosimetry, of about 0.5 cc/g to about 3.0 cc/g (overlapping with the initial porous inorganic particle total pore volume of claim 163).  Libanati explains that such non-ordered porous material provides exceptional drug bioavailability properties (see [0038]).  

Regarding the pore size of claims 163 and 195, an overlapping pore size between 20 and 600 Angstroms as measured by mercury porosimetry is disclosed (see [0032]).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the mechanical force of claims 163 and 195, the inorganic oxide may be milled (see [0055]).  Libanati explains that the general milling conditions can vary depending on the feed material, resistance time, impeller speeds, and milling media particle size (see [0055]).  The techniques for selecting and modifying these conditions to obtain the desired dispersions are known to those skilled in the art (see [0055]).  The milling equipment used to mill the parent inorganic oxide particles should be of the type capable of severely milling and reducing materials to particles having the desired size, e.g., through mechanical action (see [0055]).  
Regarding claim 164, an overlapping particle size of 75 microns is disclosed (see [0067]).  Regarding the particle size recited in claim 196, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claims 168 and 169, the inorganic oxide material comprises silicon oxide (see [0048]).  See also [0028], disclosing silica.
Regarding claim 190, Libanati teaches a method of using the disclosed compositions to deliver a biologically active material to a patient (see [0013]).  
Regarding the agglomeration recited in claim 197 and greater final average particle size recited in claims 193, 194, 199, and 200, Libanati teaches agglomeration of smaller particles to form larger particles (see [0030]). 
Libanati explains that the composition of the present invention possesses an in vitro dissolution rate of a biologically active material of at least about 2 times more than the dissolution rate of the same biologically active material in crystalline form (see [0013]).  
Libanati differs from the instant claims in that it does not explicitly teach subjecting the particles to mechanical force in a dry, solventless environment, as recited in instant claim 163.
Watanabe teaches co-grinding indomethacin with silicon dioxide (see abstract).  
Regarding claims 163 and 174, a mixture of indomethacin and silicon dioxide was put in a zirconia cylindrical vessel with 74 zirconia balls of 10 mm diameter (see pages 82-83, section 2.2.1).  Grinding of the mixture was carried out using a laboratory sized vibration mill, with frequency at 24 Hz (overlapping with the frequency recited in claims 175-177) (see page 83, section 2.2.1).   
Watanabe explains that co-grinding of indomethacin with silicon dioxide resulted in rapid amorphization of indomethacin (see page 83, section 3.1).  
Watanabe differs from claims 175-177 in that it does not teach the recited milling times.  However, it is obvious to optimize the milling times based on the drug, as explained by Gupta.  In the Gupta reference, four drugs were ball milled with Neusilin to determine the physical stability of the resulting amorphous state of the drugs (see page 537, right col., last paragraph).  Gupta showed that the milling time for amorphization of the drugs depended on the chemical properties of the drugs (see page 547, left col., first and second full-paragraphs).  
Gupta is attempting to reach the same result as the instant application with respect to the variables of milling time, i.e. amorphization.  Thus, while Gupta does not disclose the particular parameters being claimed instantly, such parameters may be determined through routine or manipulative experimentation to obtain the best possible results, as these are variable parameters attainable within the art.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).  Applicants have not demonstrated any unexpected or critical results, which accrue from the instantly claimed milling times.  
Alternatively, regarding claims 175-177, Gerashchenko explains that milling time with a ball or vibrational mill is determined by drum size (see page 26, lines 15-20).  In Example 2, polymethylsiloxane and benzalkonium chloride were placed in a vibrational mill and processed for 15 minutes at 1500-3000 oscillations per minute (25-50 Hz), overlapping with claim 175.  
Regarding claims 192 and 198, Applicants’ composition, as claimed, contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  In re Fitzgerald, 205 USPQ 594.  


It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the method of preparing porous inorganic particles as recited in claim 163 and porous silica particles as recited in claim 195, as taught by Libanati in view of Watanabe, further in view of Gupta, further in view of Gerashchenko.  One of ordinary skill in the art at the time the invention was made would have been motivated to use such a method because increased drug dissolution rates, as explained by Libanati (see above).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to use vibrational ball milling to apply a mechanical force to the porous inorganic material because it results in rapid amorphization of drug, as explained by Watanabe (see above).  
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 23 November 2020 have been fully considered but they are not persuasive.
Applicant disagrees that “Libanati is referring to an initial pore volume when discussing the minimum intra-particle pore volume of at least 0.5 cc/g.”  Applicant further quotes [0038] of Libanati to support this proposition.  See remarks, page 15.  In response, Examiner respectfully submits that [0038] of Libanati does not differentiate between the initial and final pore volume.  The disclosed 0.5 cc/g is between the claimed initial volume of greater than 0.1 cc/gm and the claimed volume after subjecting the particles to mechanical force of 1.0 cc/gm (see claims 163 and 195).  Additionally, Examiner respectfully submits that the substantive rejection does not rely upon this disclosure for the teaching of intra-particle pore volume.  Rather, as noted in the substantive rejection, the disclosure of “median pore size” at [0031] of Libanati was relied upon or the teaching of intra-particle pore volume.
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615